Mandra ADAMS, Individually and as Special Administrator of the Estate of Manquise Leshon Adams, A/K/A Manquise Adams, Deceased; and Jenn Alexy, as Special Co-Administrator of the Estate of Manquise Leshon Adams, A/K/A Manquise Adams, Deceased, Appellants, v. Matthew AYERS, Individually, Respondent.Mandra Adams, Individually and as Special Administrator of the Estate of Manquise Leshon Adams, A/K/A Manquise Adams, Deceased; and Jenn Alexy, as Special Co-Administrator of the Estate of Manquise Leshon Adams, A/K/A Manquise Adams, Deceased, Appellants, v. Matthew Ayers, Individually, Respondent.Dismissed.